                                Case 19-11509-JTD                           Doc 344              Filed 01/02/20                    Page 1 of 9


                                                                      UNITED STATES BANKRUPTCY COURT
                                                                       FOR THE DISTRICT OF DELAWARE

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                            Case No:                                   19-11509
                                                                                                                                   Reporting Period:                         12/1-12/31

                                                                           Monthly Operating Report
                                                   File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                             Document                    Explanation         Affidavit / Supplement
REQUIRED DOCUMENTS                                                               Form No.
                                                                                                             Attached                     Attached                  Attached

Schedule of Cash Receipts and Disbursements                                       MOR-1                           Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1/1a                         Y                                                      Y
   Schedule of Professional Fees Paid                                             MOR-1b                          Y
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                           MOR-2                           Y
Balance Sheet                                                                     MOR-3a                          Y
Status of Post petition Taxes                                                     MOR-4                           Y                                                      Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Post petition Debts                                              MOR-4                          Y                                                      Y
  Listing of aged accounts payable                                                 MOR-4                          Y
Accounts Receivable Reconciliation and Aging                                       MOR-5                          Y
Debtor Questionnaire                                                               MOR-5                          Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                                  Date



Signature of Joint Debtor                                                                            Date


                                                                                                                      1/1/2020
Signature of Authorized Individual*                                                                  Date


David Bagley                                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                                Title

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is
a limited liability company.

Notes:
The information contained herein is provided as required by the Office of the US Trustee. This Monthly Operating Report ("MOR") has been prepared based on the information
available to the Debtors as of the ending date in the reporting period shown above, and such information may be incomplete in certain respects. All information contained
herein is unaudited and subject to future adjustments which could be material. Nothing contained in this MOR shall constitute a waiver of any of the Debtor's rights or an
admission with respect to it's Chapter 11 proceedings. The Debtors reserve all rights to amend, modify or supplement this MOR.
                              Case 19-11509-JTD                          Doc 344             Filed 01/02/20              Page 2 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                               Form No:                          MOR-1
                                                                                                                      Case No:                        19-11509
                                                                                                                      Reporting Period:              12/1-12/31


                                                  Schedule of Cash Receipts and Disbursements (Reporting Period)

                                              RUI Holding                                    Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                RU Corp.                                                           Consolidated
                                                Corp.                                                Inc.                  Texas Inc.
Case No.                                        19-11509                   19-11510                19-11511                  19-11512

Bank Cash Balance (12/1/19)                                       -                      -               1,795,472                        -          1,795,472

Total Receipts                                                    -                      -                    3,903                       -              3,903

Total Disbursements                                               -                      -                (832,860)                       -           (832,860)

Bank Cash Balance (12/31/19)                                      -                      -                 966,514                        -            966,514

Cash in Stores                                                    -                      -                       -                        -                  -
Catering Deposits                                                 -                      -                       -                        -                  -
Deposits in Transit                                               -                      -                       -                        -                  -
Outstanding PR / AP Checks                                        -                      -                       -                        -                  -
Book Cash Balance (12/31/19)                                      -                      -                 966,514                        -            966,514


Cash Flow Detail

Collections                                                                                                   3,903                                      3,903
DIP Draw                                                                                                          -                                          -
Total Cash Receipts                                               -                      -                    3,903                       -              3,903

Payroll (clearing of checks only)                                 -                      -                  (5,798)                       -             (5,798)
PR Tax / Employee Benefits / Other                                -                      -                       -                        -                  -
Fintech/Liquor Check Payments                                     -                      -                    (423)                       -               (423)
Other Payments                                                    -                      -                (808,047)                       -           (808,047)
Rent                                                              -                      -                       -                        -                  -
Property Taxes                                                    -                      -                       -                        -                  -
Sales Tax                                                         -                      -                       -                        -                  -
Other Expenses / Fees                                             -                      -                  (1,950)                       -             (1,950)
CapEx                                                             -                      -                    (800)                       -               (800)
KEIP / KERP                                                       -                      -                       -                        -                  -
Utility Deposits                                                  -                      -                       -                        -                  -
503(b)(9) Claims                                                  -                      -                       -                        -                  -
PACA / PASA Claims                                                -                      -                       -                        -                  -
Visa Settlement                                                   -                      -                       -                        -                  -
Other                                                             -                      -                       -                        -                  -
Professional Fees                                                 -                      -                 (15,842)                       -            (15,842)
Other Fees                                                        -                      -                       -                        -                  -
Total Disbursements                                               -                      -                (832,860)                       -           (832,860)

Net Cash Flow                                                     -                      -                (828,958)                       -           (828,958)

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Total Disbursements                                                                                                                                    832,860
                              Case 19-11509-JTD                            Doc 344             Filed 01/02/20               Page 3 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                 Form No:                               MOR-1
                                                                                                                        Case No:                            19-11509
                                                                                                                        Reporting Period:             10/1-12/31/2019


                                                     Schedule of Cash Receipts and Disbursements (Cumulative)

                                              RUI Holding                                      Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                 RU Corp.                                                                Consolidated
                                                Corp.                                                  Inc.                  Texas Inc.
Case No.                                        19-11509                    19-11510                 19-11511                  19-11512

Bank Cash Balance (10/1/19)                                        -                       -               8,066,092                            -          8,066,092

Total Receipts                                                     -                       -               6,660,173                            -          6,660,173

Total Disbursements                                                -                       -             (13,759,751)                           -        (13,759,751)

Bank Cash Balance (12/31/19)                                       -                       -                966,514                             -            966,514




Cash Flow Detail

Operating Receipts                                                                                         6,660,173                                       6,660,173
DIP Draw                                                                                                           -                                               -
Total Cash Receipts                                                -                       -               6,660,173                            -          6,660,173

Payroll                                                            -                       -              (3,397,771)                           -         (3,397,771)
PR Tax / Employee Benefits / Other                                 -                       -                 (65,151)                           -            (65,151)
Fintech/Liquor Check Payments                                      -                       -                (204,196)                           -           (204,196)
Other Payments                                                     -                       -              (9,765,658)                           -         (9,765,658)
Rent                                                               -                       -                 (34,198)                           -            (34,198)
Property Taxes                                                     -                       -                  (5,133)                           -             (5,133)
Sales Tax                                                          -                       -                       -                            -                  -
Other Expenses / Fees                                              -                       -                  (1,950)                           -             (1,950)
CapEx                                                              -                       -                 (39,754)                           -            (39,754)
KEIP / KERP                                                        -                       -                       -                            -                  -
Utility Deposits                                                   -                       -                       -                            -                  -
503(b)(9) Claims                                                   -                       -                       -                            -                  -
PACA / PASA Claims                                                 -                       -                       -                            -                  -
Visa Settlement                                                    -                       -                       -                            -                  -
Other                                                              -                       -                (127,277)                           -           (127,277)
Professional Fees                                                  -                       -                 (76,721)                           -            (76,721)
Other Fees                                                         -                       -                 (41,941)                           -            (41,941)
Total Disbursements                                                -                       -             (13,759,751)                           -        (13,759,751)

Net Cash Flow                                                      -                       -              (7,099,578)                           -         (7,099,578)

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Quartery Disbursements                   $                     -       $               -       $          13,759,751    $                   -

US Trustee Quarterly Fees                $                     325     $               325     $            137,598     $                   325
                               Case 19-11509-JTD                          Doc 344               Filed 01/02/20                 Page 4 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                             Form No:                                MOR-1a
                                                                                                                                    Case No:                               19-11509
                                                                                                                                    Reporting Period:                     12/1-12/31


                                                                               Bank Reconciliation

The above-captioned debtors (the "debtors") hereby submit this attestation regarding the bank account reconciliation in lieu of providing copies of bank statements.

The debtor's standard practice is to ensure that each bank account is reconciled to bank statements at the close of the reporting period end. I attest that each of the
debtor's bank accounts is reconciled to bank statements in accordance with their practices.



                                                                                                       12/29/2019
Signature of Authorized Individual                                                      Date


David Bagley                                                                            Chief Restructuring Officer
Printed Name of Authorized Individual                                                   Title


Account Name                                                     Debtor                 Account # (last 4 Digits)     Bank Name        Balance (12/01)         Balance (12/31)
Control Concentration                                Restaurants Unlimited Inc.                             3468      Wells Fargo              1,614,095                 785,339
Deposit Concentration                                Restaurants Unlimited Inc.                             3476      Wells Fargo                      -                       -
#3 Scott's                                           Restaurants Unlimited Inc.                             1704      Wells Fargo                      -                       -
#5 Clinkerdagger                                     Restaurants Unlimited Inc.                             1712      Wells Fargo                      -                       -
#10 Simon & Seafort's                                Restaurants Unlimited Inc.                             1720      Wells Fargo                      -                       -
#12 Horatio's                                        Restaurants Unlimited Inc.                             1738      Wells Fargo                      -                       -
#14 Maggie Bluff's                                   Restaurants Unlimited Inc.                             1746      Wells Fargo                      -                       -
#16 Stanley & Seafort's                              Restaurants Unlimited Inc.                             1753      Wells Fargo                      -                       -
#18 Cutter's                                         Restaurants Unlimited Inc.                             1779      Wells Fargo                      -                       -
#20 Skates                                           Restaurants Unlimited Inc.                             1787      Wells Fargo                      -                       -
#23 Kincaid's Bloomington                            Restaurants Unlimited Inc.                             1795      Wells Fargo                      -                       -
#26 Kincaid's Burlingame                             Restaurants Unlimited Inc.                             1803      Wells Fargo                      -                       -
#29 Palomino Seattle                                 Restaurants Unlimited Inc.                             1811      Wells Fargo                      -                       -
#31 Kincaid's Oakland                                Restaurants Unlimited Inc.                             1829      Wells Fargo                      -                       -
#34 Palisade                                         Restaurants Unlimited Inc.                             1845      Wells Fargo                      -                       -
#35 Palomino San Francisco                           Restaurants Unlimited Inc.                             1852      Wells Fargo                      -                       -
#44 Kincaid's Redondo                                Restaurants Unlimited Inc.                             1860      Wells Fargo                      -                       -
#52 Kincaid's St. Paul                               Restaurants Unlimited Inc.                             1886      Wells Fargo                      -                       -
#64 Stanford's Kruse Way                             Restaurants Unlimited Inc.                             1944      Wells Fargo                      -                       -
#65 PSC Mall 205                                     Restaurants Unlimited Inc.                             1951      Wells Fargo                      -                       -
#66 Stanford's Lloyd Center                          Restaurants Unlimited Inc.                             1969      Wells Fargo                      -                       -
#69 Stanford's Tanasbourne                           Restaurants Unlimited Inc.                             1985      Wells Fargo                      -                       -
#71 Stanford's Jantzen Beach                         Restaurants Unlimited Inc.                             1993      Wells Fargo                      -                       -
#73 Newport Salem                                    Restaurants Unlimited Inc.                             2017      Wells Fargo                      -                       -
#75 Stanford's Southcenter                           Restaurants Unlimited Inc.                             2033      Wells Fargo                      -                       -
#77 Portland City Grill                              Restaurants Unlimited Inc.                             2041      Wells Fargo                      -                       -
#79 Stanford's Clackamas                             Restaurants Unlimited Inc.                             2058      Wells Fargo                      -                       -
#80 Manzana                                          Restaurants Unlimited Inc.                             2066      Wells Fargo                      -                       -
#81 Henry's Portland                                 Restaurants Unlimited Inc.                             2074      Wells Fargo                      -                       -
#82 Stanford's PDX                                   Restaurants Unlimited Inc.                             2082      Wells Fargo                      -                       -
#84 Palomino Bellevue                                Restaurants Unlimited Inc.                             2108      Wells Fargo                      -                       -
#85 Stanford's Northgate                             Restaurants Unlimited Inc.                             2116      Wells Fargo                      -                       -
#86 Henry's Seattle                                  Restaurants Unlimited Inc.                             2950      Wells Fargo                      -                       -
#88 Henry's Denver                                   Restaurants Unlimited Inc.                             6820      Wells Fargo                      -                       -
#89 Henry's PDX                                      Restaurants Unlimited Inc.                             6943      Wells Fargo                      -                       -
#91 Henry's SLU                                      Restaurants Unlimited Inc.                             7730      Wells Fargo                      -                       -
#303 Fondi's                                         Restaurants Unlimited Inc.                             2132      Wells Fargo                      -                       -
Corporate Office                                     Restaurants Unlimited Inc.                             1761      Wells Fargo                      -                       -
AMEX Depository                                      Restaurants Unlimited Inc.                             3500      Wells Fargo                      -                       -
VISA MC Depository                                   Restaurants Unlimited Inc.                             3492      Wells Fargo                      -                       -
Disbursement Lead                                    Restaurants Unlimited Inc.                             3484      Wells Fargo                      -                       -
Payroll                                              Restaurants Unlimited Inc.                             3518      Wells Fargo                      -                       -
AP Disbursement                                      Restaurants Unlimited Inc.                             6638      Wells Fargo                      -                       -
Fintech Beverage                                     Restaurants Unlimited Inc.                             3534      Wells Fargo                      -                       -
Credit Card Fees                                     Restaurants Unlimited Inc.                             3575      Wells Fargo                      -                       -
RUI Beverage                                         Restaurants Unlimited Inc.                             3542      Wells Fargo                      -                       -
RUI ACH Clearing                                     Restaurants Unlimited Inc.                             3526      Wells Fargo                      -                       -
RUI Cares                                            Restaurants Unlimited Inc.                             1784      Wells Fargo                      -                       -
RUI Rewards Network Disbursement Account             Restaurants Unlimited Inc.                             3740      Wells Fargo                      -                       -
Restaurants Unlimited Inc Debtor-In-Possession       Restaurants Unlimited Inc.                             7290      Wells Fargo                181,377                 181,175
Deposit Concentration                                Restaurants Unlimited Inc.                             4742             PNC                       -                       -
#40 Palomino Indianapolis                            Restaurants Unlimited Inc.                             4769             PNC                       -                       -
Total                                                                                                                                          1,795,472                 966,514

Notes:
- Restaurants Unlimited Inc Debtor-In-Possession reflects the utility deposit escrow account.
                                                          Case 19-11509-JTD                            Doc 344           Filed 01/02/20                 Page 5 of 9



In re: RUI HOLDING CORP., et al. (jointly administered)                                                                                                                                   Form No:                             MOR-1b
                                                                                                                                                                                          Case No:                            19-11509
                                                                                                                                                                                          Reporting Period:                  12/1-12/31


                                                                                                 Schedule of Professional Fees Paid

This schedule is to include all retained professional payments from case inception to current month.

                                                                  Amount                                                                         Amount Paid (Reporting Period)                  Amount Paid (Post-Petition
Payee                                      Period Covered                                Payor                           Check
                                                                 Approved
                                                                                                                  Number            Date         Fees         Expenses         Total           Fees        Expenses           Total
Carl Marks Advisors                        09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A                 -               -             -         790,000               -        790,000
Klehr Harrison Harvey Branzburg LLP        09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A                 -               -             -       1,230,000               -      1,230,000
Grant Thornton LLP                         09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A                 -               -             -         175,290                        175,290
Hunton Andrews Kurth LLP                   09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A                 -               -             -         563,651               -        563,651
Goldberg Kohn Ltd.                         09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A                 -               -             -          39,615               -         39,615
Gellert Scali                              09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A               243               -           243           2,903                          2,903
Epiq Corporate Restructuring LLC           09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.    ACH                     N/A            15,599               -        15,599         103,997               -        103,997
Total                                                                                                                                              15,842               -        15,842       2,905,455               -      2,905,455

Notes to the MOR 1-b
- Payments made to Carl Marks Advisors ("CMA") and Klehr Harrison Harvey Branzburg LLP ("KHHB") are being paid into escrow as per the schedule in the final approved DIP budget and not being distributed to the
professional until fee applications are filed and approved, at which point, amounts owed and payable will be distributed out of the escrow account to the respective professionals. At the end of the case, any amounts in
this escrow account that have not been distributed to the professional will be remitted back to the estate.
                                Case 19-11509-JTD                        Doc 344           Filed 01/02/20                 Page 6 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                 Form No:                                  MOR-2
                                                                                                                        Case No:                                19-11509
                                                                                                                        Reporting Period:                      12/1-12/31


                                                                     Statement of Operations (Unaudited)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they
are incurred, regardless of when cash is actually received or paid.

                                                   RUI Holding                                 Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                  RU Corp.                                                                 Consolidated
                                                     Corp.                                             Inc.                  Texas Inc.
Case No.                                             19-11509                19-11510                19-11511                  19-11512

Gross Sales                                                      -                         -                        -                         -                        -
Marketing Discounts (Less)                                       -                         -                        -                         -                        -
Total Net Sales                                                  -                         -                        -                         -                        -

Product Costs                                                    -                         -                        -                         -                        -
Labor Costs                                                      -                         -                        -                         -                        -
Prime Costs                                                      -                         -                        -                         -                        -

Operating Expenses                                               -                         -                        -                         -                        -
Advertising & Marketing                                          -                         -                        -                         -                        -
Occupancy Expenses                                               -                         -                        -                         -                        -
Depreciation & Amortization                                      -                         -                        -                         -                        -
Total Operating Expenses                                         -                         -                        -                         -                        -

Four-Wall Profits                                                -                         -                        -                         -                        -

Corporate Overhead                                               -                         -                        -                         -                        -
Corporate Depreciation                                           -                         -                        -                         -                        -
Total Overhead                                                   -                         -                        -                         -                        -

Operating Profits                                                -                         -                        -                         -                        -

Interest Expenses (net)                                          -                         -                        -                         -                        -
Management Fees & Expenses                                       -                         -                        -                         -                        -
Deferred Rent Expense                                            -                         -                        -                         -                        -
Discontinued Operations                                          -                         -                        -                         -                        -
Non-Recurring Expenses                                           -                         -                        -                         -                        -
Income Taxes                                                     -                         -                        -                         -                        -
Non-Operating Expenses                                           -                         -                        -                         -                        -

Net Income                                                       -                         -                        -                         -                        -

Notes to the MOR-2
- RUI sold or closed all of its operating locations 9/30
                               Case 19-11509-JTD                         Doc 344             Filed 01/02/20                  Page 7 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                      Form No:                                   MOR-3a
                                                                                                                             Case No:                                  19-11509
                                                                                                                             Reporting Period:                        12/1-12/31


                                                               Balance Sheet as of September ME (Unaudited)

                                                  RUI Holding                                      Restaurants Unlimited     Restaurants Unlimited
Entity Name                                                                   RU Corp.                                                                      Consolidated
                                                    Corp.                                                  Inc.                   Texas Inc.
Case No.                                            19-11509                   19-11510                  19-11511                   19-11512

Total Assets
Cash & Cash Equivalents                                             -                          -                  966,514                           -                   966,514
Accounts Receivable                                                 -                          -                        -                           -                         -
Inventories                                                         -                          -                        -                           -                         -
Prepaid Expense                                                     -                          -                        -                           -                         -
Property & Equipment (net)                                          -                          -                        -                           -                         -
Intangible Assets                                                   -                          -                  350,000                           -                   350,000
Other Assets                                                        -                          -                  993,075                           -                   993,075
Total Assets                                                        -                          -                2,309,589                           -                 2,309,589

Total Liabilities
Accounts Payable (Pre Petition)                                     -                          -                5,730,467                           -                5,730,467
Accounts Payable (Post Petition)                                    -                          -                        -                           -                        -
Payroll                                                             -                          -                        -                           -                        -
Worker's Compensation                                               -                          -                  369,920                           -                  369,920
Business Taxes                                                      -                          -                        -                           -                        -
Group Benefits                                                      -                          -                        -                           -                        -
Business Insurance                                                  -                          -                  137,154                           -                  137,154
Other Liabilities                                                   -                          -                  817,002                           -                  817,002
Accrued Interest Payable                                            -                          -                3,006,649                           -                3,006,649
Gift Certificates / Vouchers                                        -                          -                        -                           -                        -
Current Portion of Long Term Debt                                   -                          -                        -                           -                        -
Long Term Debt                                                      -                          -               15,233,255                           -               15,233,255
Deferred Rent                                                       -                          -                        -                           -                        -
Total Liabilities                                                   -                          -               25,294,448                           -               25,294,448

Total Owner's Equity                                                                                                                                -
Common Stock                                                        -                          -               67,337,802                           -               67,337,802
Retained Earnings                                                   -                          -              (89,397,536)                          -              (89,397,536)
Total Owner's Equity                                                -                          -              (22,059,734)                          -              (22,059,734)

Total Liabilities & Owner's Equity                                  -                          -                3,234,713                           -                 3,234,713


Additional Account Details

Total Other Assets
Restricted Cash                                                     -                          -                  993,075                                              993,075
Restricted Cash - RUI Cares                                         -                          -                        -                                                    -
Other Deposits                                                      -                          -                        -                                                    -
Long Term Receivable-Amt Credit Refund                              -                          -                        -                                                    -
Deferred Tax - Current                                              -                          -                        -                                                    -
Deferred Tax Asset-Non Current                                      -                          -                        -                                                    -
IEC - Other Long Term Asset                                         -                          -                        -                                                    -
Total Other Assets                                                  -                          -                  993,075                           -                  993,075

Total Other Liabilities
Unclaimed Property Payable                                          -                          -                         -                          -                         -
Accrued Rent                                                        -                          -                         -                          -                         -
Accrued Licenses                                                    -                          -                         -                          -                         -
Catering Deposits                                                   -                          -                         -                          -                         -
Unearned Rebates                                                    -                          -                         -                          -                         -
Accrued Real & Pers Property Tax                                    -                          -                         -                          -                         -
Total Other Liabilities                                             -                          -                         -                          -                         -

Notes:
- Balance Sheet is on an estimated cash basis. Assets are either actual or estimated. Sale transactiona and closed location assets were written off into Retained Earnings.
- Pre Petition AP declined versus July due to the payment of certain administrative claims.
- Post Petition AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                               Case 19-11509-JTD                           Doc 344             Filed 01/02/20                  Page 8 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                      Form No:                                   MOR-4
                                                                                                                             Case No:                                 19-11509
                                                                                                                             Reporting Period:                       12/1-12/31


                                                                         Status of Post Petition Taxes

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in connection
therewith in a timely matter, or have promptly remediate any late filings or payments that may have occurred due to unintentional oversights. The Debtors, to the best of
my knowledge, plan to meet any post petition tax obligations as they come due using cash flow from operations and the final approved DIP Facility.




                                                                                        1/1/2020
Signature of Authorized Individual                                     Date


David Bagley                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                  Title

                                                                  Summary of Unpaid Post Petition Debts

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have met all post petition obligations in connection therewith in a timely matter, or have promptly remediated any late payments
that may have occurred due to unintentional oversights. The Debtors, to the best of my knowledge, plan to meet any post petition obligations as they come due
using cash flow from operations and its DIP Facility.




                                                                                        1/1/2020
Signature of Authorized Individual                                     Date


David Bagley                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                  Title


                                                 RUI Holding                                         Restaurants Unlimited   Restaurants Unlimited
Entity Name                                                                    RU Corp.                                                                     Consolidated
                                                   Corp.                                                     Inc.                 Texas Inc.
Case No.                                           19-11509                    19-11510                    19-11511                 19-11512

Current                                                            -                           -                         -                         -                         -
1-30 Days                                                          -                           -                         -                         -                         -
31 - 60 Days                                                       -                           -                         -                         -                         -
Over 60 Days                                                       -                           -                         -                         -                         -
Total AP                                                           -                           -                         -                         -                         -

Notes:
- AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                               Case 19-11509-JTD                           Doc 344              Filed 01/02/20                Page 9 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                     Form No:                                       MOR-5
                                                                                                                            Case No:                                     19-11509
                                                                                                                            Reporting Period:                           12/1-12/31


                                                                Accounts Receivable Aging and Reconciliation

Given the debtors line of business, they don't have traditional AR as most purchases are made using cash or credit card, whose days outstanding is typically less
than 5 days. Below is a snap shot of the AR as of August month-end.

                                                  RUI Holding                                       Restaurants Unlimited   Restaurants Unlimited
Entity Name                                                                    RU Corp.                                                                    Consolidated
                                                    Corp.                                                   Inc.                 Texas Inc.
Case No.                                            19-11509                   19-11510                   19-11511                 19-11512

VISA / MC Depository                                                -                           -                       -                         -                             -
American Express                                                    -                           -                       -                         -                             -
Accounts Receivable                                                 -                           -                       -                         -                             -
Misc. Accounts Receivable                                           -                           -                       -                         -                             -
Rebates                                                             -                           -                       -                         -                             -
Delivery Receivable                                                 -                           -                       -                         -                             -
Employee Accounts Receivable                                        -                           -                       -                         -                             -
Total Accounts Receivable                                           -                           -                       -                         -                             -


                                                                              Debtor Questionnaire

                Question                                                                                                              Yes                       No

1. Have any assets been sold or transferred outside the normal course of business this reporting period?
   If yes, provide an explanation below.
                                                                                                                                                                    √
   Substanitally all of the Company's assets were sold to the court approved stalking horse bidder on 09/30.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?
                                                                                                                                                                    √
   If yes, provide an explanation below.

3. Have all post petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                       √
   Company FY 2019 (3/31) Federal Taxes filed 12/16/19

4. Are workers compensation, general liability and other necessary insurance coverage's in effect?
                                                                                                                                       √
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period?
   If yes, provide documentation identifying the opened account(s).
                                                                                                                                                                    √
   If an investment account has been opened provide the required documentation pursuant to the
      Delaware Local Rule 4001-3.
